97 F.3d 1462
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Gerrod Moses GOUDY, Defendant-Appellant.
No. 95-30377.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 13, 1996.

Before:  FLETCHER, BRUNETTI, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Gerrod Moses Goudy appeals his conviction by guilty plea and sentence under the Sentencing Guidelines for assault within Indian Country resulting in serious bodily injury in violation of 18 U.S.C. §§ 1153 and 113(f).  Goudy's counsel has submitted a brief pursuant to Anders v. California, 386 U.S. 786 (1967), and a motion to withdraw as counsel of record.  The plea agreement includes a waiver of any right of appeal "except the right to appeal a sentence imposed outside the guideline range determined applicable by the Court."   Because the sentence imposed is within the guideline range determined applicable by the district court and our independent review of the record discloses no indication that the waiver of appeal is invalid, we grant counsel's motion to withdraw and we dismiss the appeal.

DISMISSED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The court is in receipt of a letter from Goudy dated August 12, 1996, requesting that the court "halt my case ... until I am appointed counsel."   Having independently reviewed the record and determined that Goudy validly waived his right to appeal, we deny his request